Citation Nr: 0801826	
Decision Date: 01/16/08    Archive Date: 01/29/08

DOCKET NO.  99-03 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for skin cancer, to 
include as secondary to ionizing radiation exposure.

2.  Entitlement to service connection for prostate cancer, to 
include as secondary to ionizing radiation exposure.  


REPRESENTATION

Appellant represented by:	Samuel M. Tumey, Attorney


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel



INTRODUCTION

The veteran had active service from March 1944 to July 1946.

Service connection for skin cancer and prostate cancer was 
initially denied by the Board in a January 1998 decision.  
The current appeal initially came before the Board of 
Veterans' Appeals (Board) on appeal from a January 1999 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Jackson, Mississippi, that determined  
that new and material evidence had not been submitted to 
permit reopening of the previously denied claims for service 
connection for skin and prostate cancers.  The issues were 
again denied by the Board in a November 2000 decision, and 
the veteran appealed the November 2000 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In March 2001, the Secretary of VA filed an unopposed Motion 
for Remand of the case based on the November 2000 enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA), 
entitling the veteran to additional notice and assistance 
with regard to the development of his claims.  The Court 
issued an Order in April 2001 granting the Motion and 
vacating the Board's November 2000 decision.  

In a September 2001 decision, the Board determined that new 
and material evidence had been submitted to reopen claims of 
service connection for skin cancer and prostate cancer, and 
remanded those issues back to the RO for additional 
development.  

In March 2002, the Board denied the veteran's Motion to 
Vacate the Board's September 2001 decision/remand.  

Meanwhile, in July 2000, the veteran claimed service 
connection for colon cancer, to include as secondary to 
ionizing radiation exposure.  In support of his claim, he 
submitted private medical records showing diagnosis and 
surgery for colon cancer one month earlier, in late June 
2000.  That claim was granted by rating decision dated in 
April 2003.  A temporary total evaluation was assigned from 
July 1, 2000, for six months following the surgical 
procedure, pursuant to the criteria at 38 C.F.R. § 4.114, 
Diagnostic Code 7343.  A noncompensable rating was assigned 
thereafter, effective on January 1, 2001.  The veteran 
disagreed with the effective date on which the 100 percent 
temporary total rating was reduced to 0, asserting that the 
regulation in effect at the time he filed his claim allowed 
for a 100 percent rating for one year following surgery, not 
six months.  A July 2007 rating decision found clear and 
unmistakable error (CUE) in the July 2000 rating decision 
which granted only a six-month time period for the assignment 
of a 100 percent rating for the service-connected colon 
cancer.  The July 2007 rating decision therefore extended the 
100 percent rating for an additional six months, ending on 
July 1, 2001.  This represents a full grant of benefits on 
appeal; thus, the issue is no longer in appellate status or 
before the Board at this time.  

During the appeal period, the veteran relocated and 
jurisdiction of the claims file was transferred to the RO in 
Winston-Salem, North Carolina.  


FINDINGS OF FACT

1.  The veteran was exposed to ionizing radiation during 
active duty service, based upon his service in Japan from 
September 1945 to July 1946, which included time in Nagasaki 
between September 23, 1945, and December 8, 1945.

2.  The veteran has been treated for basal cell carcinoma and 
carcinoma of the prostate.

3.  The veteran's prostate cancer was not shown during 
service, or within a year following discharge from service, 
and the preponderance of the evidence demonstrates that the 
veteran's prostate cancer was not caused by his exposure to 
ionizing radiation in service, and is not otherwise related 
to service.

4.  The veteran's skin cancer was not shown during service, 
or within a year following discharge from service, and the 
preponderance of the evidence demonstrates that the veteran's 
skin cancer was not caused by his exposure to ionizing 
radiation in service, and is not otherwise related to 
service.  


CONCLUSIONS OF LAW

1.  Skin cancer was not incurred in or aggravated by service, 
nor may it be presumed to have been incurred in service, 
including as a result of exposure to ionizing radiation in 
service.  38 U.S.C.A. §§ 1110, 1112(c), 5107(b) (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309(d), 3.311 (2007).

2.  Prostate cancer was not incurred in or aggravated by 
service, nor may it be presumed to have been incurred in 
service, including as a result of exposure to ionizing 
radiation in service.  38 U.S.C.A. §§ 1110, 1112(c), 5107(b) 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(d), 3.311 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim, 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In this case, it would have been impossible to comply with 
the current notice and assistance provisions by providing the 
appellant with adequate pre-adjudication notice because the 
initial rating decision was issued prior to the enactment of 
the current regulations.  Significantly, the Board's November 
2000 was vacated by the Court specifically to afford the 
veteran additional notice and assistance with regard to his 
claim, pursuant to the Veterans Claims Assistance Act of 2000 
(later codified at 38 U.S.C.A. § 5103(a)).  Pursuant to the 
Court Order, the Board issued a subsequent decision in 
September 2001 reopening previously denied claims of service 
connection for skin cancer and prostate cancer, and remanded 
those issues back to the RO for additional development 
pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159.  The 
RO, in turn, provided the appellant with notice in March 
2002, December 2003, December 2004 and March 2006, subsequent 
to the initial adjudication.  Although these notices were not 
provided prior to the initial adjudication, the claimant has 
had the opportunity to submit additional argument and 
evidence, and to meaningfully participate in the adjudication 
process.  The claims were subsequently readjudicated in 
numerous supplemental statements of the case (SSOCs), 
including the most recent SSOC dated in July 2007, following 
the provision of that latest notice.  The veteran has not 
alleged any prejudice as a result of the untimely 
notification, nor has any been shown.  

The post-adjudication notification substantially complied 
with the specificity requirements of Dingess v. Nicholson, 19 
Vet. App. 473 (2006) identifying the five elements of a 
service connection claim; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence; and Pelegrini v. Principi, 
18 Vet. App. 112 (2004), requesting the claimant to provide 
evidence in his or her possession that pertains to the 
claims.  

Moreover, the notices provided to the veteran over the course 
of the appeal provided all information necessary for a 
reasonable person to understand what evidence and/or 
information was necessary to substantiate his claims.  There 
is no indication that the veteran does not understand the 
evidentiary requirements.  The veteran has received all 
essential notice, has had a meaningful opportunity to 
participate in the development of his claims, and is not 
prejudiced by any technical notice deficiency along the way.  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Sanders v. Nicholson, 487 F. 3d 881 (Fed. Cir. 2007).

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained multiple medical opinions as to the 
etiology and severity of disabilities, and afforded the 
veteran the opportunity to give testimony before the Board.  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the veteran's 
claims file; and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

II.  Service Connection

The veteran maintains that his prostate cancer and skin 
cancer resulted from in-service radiation exposure during the 
American occupation in Nagasaki, Japan during World War II.

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does 
not mean that any manifestations in service will permit 
service connection.  To show chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as 
malignant tumors to a degree of 10 percent within one year 
from the date of termination of such service, establishes a 
rebuttable presumption that the disease was incurred in 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

In order to prevail on the issue of service connection, there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The credibility and weight of all the evidence, including the 
medical evidence, should be assessed to determine its 
probative value, and the evidence found to be persuasive or 
unpersuasive should be accounted for, and reasons should be 
provided for rejecting any evidence favorable to the 
claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Service connection for a disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be established by three different methods.  First, if a 
veteran who is exposed to radiation during active service 
later develops one of the diseases a listed in 38 C.F.R. § 
3.309(d), a rebuttable presumption of service connection 
arises.  See 38 C.F.R. §§ 3.307, 3.309.  The diseases listed 
in 38 C.F.R. 3.309(d) are ones in which the VA Secretary has 
determined that a positive association with radiation 
exposure exists.  

Second, service connection may be established if a radiation-
exposed veteran develops a "radiogenic disease" (one that 
may be induced by ionizing radiation, either listed at 38 
C.F.R. § 3.311(b) or established by competent scientific or 
medical evidence that the claimed condition is a radiogenic 
disease), if the VA Undersecretary for Benefits determines 
that a relationship, in fact, exists between the disease and 
the veteran's radiation exposure in service.  Third, direct 
service connection may be established by competent evidence 
establishing the existence of a medical nexus between the 
claimed condition and exposure to ionizing radiation during 
active service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  

Application of the above provisions is dependent upon 
establishing that the veteran was exposed to ionizing 
radiation during active service.  A "radiation-exposed" 
veteran is one who, while serving on active duty, 
participated in radiation-risk activity.  "Radiation-risk 
activity" is defined, in part, as onsite participation in a 
test involving the atmospheric detonation of a nuclear 
device; OR, the occupation of Hiroshima or Nagasaki, Japan, 
by United States forces during the period beginning on August 
6, 1945, and ending on July 1, 1946.  The term "occupation 
of Hiroshima or Nagasaki, Japan by United States forces" 
means official military duties within 10 miles of the city 
limits of either Hiroshima or Nagasaki, Japan which were 
required to perform or support military occupation functions 
such as occupation of territory, control of the population, 
stabilization of the government, demilitarization of the 
Japanese military, rehabilitation of the infrastructure or 
deactivation and conversion of war plants or materials.  38 
C.F.R. § 3.309(d)(3)(i), (d)(3)(ii)(A)&(B), (vi).

Diseases presumptively service connected for radiation-
exposed veterans under the provisions of 38 C.F.R. § 
3.309(d)(2) are leukemia (other than chronic lymphocytic 
leukemia), cancer of the thyroid, cancer of the breast, 
cancer of the pharynx, cancer of the esophagus, cancer of the 
stomach, cancer of the small intestine, cancer of the 
pancreas, multiple myeloma, lymphomas (except Hodgkin's 
disease), cancer of the bile ducts, cancer of the gall 
bladder, primary liver cancer (except if cirrhosis or 
hepatitis B is indicated), cancer of the salivary glands, 
cancer of the urinary tract; bronchiolo-alveolar carcinoma; 
cancer of the bone; cancer of the brain; cancer of the colon; 
cancer of the lung; and cancer of the ovary.  38 C.F.R. § 
3.309(d).

If a claimant does not qualify as a "radiation-exposed 
veteran" under 38 C.F.R. § 3.309(d)(3) and/or does not 
suffer from one the presumptive conditions listed in 38 
C.F.R. § 3.309(d)(2), the veteran may still benefit from the 
special development procedures provided in 38 C.F.R. § 3.311 
if the veteran suffers from a radiogenic disease and claims 
exposure to ionizing radiation in service.  The term 
"radiogenic disease" means a disease that may be induced by 
ionizing radiation and shall include the following:  (i) All 
forms of leukemia except chronic lymphatic (lymphocytic) 
leukemia; (ii) Thyroid cancer; (iii) Breast cancer; (iv) Lung 
cancer; (v) Bone cancer; (vi) Liver cancer; (vii) Skin 
cancer; (viii) Esophageal cancer; (ix) Stomach cancer; (x) 
Colon cancer; (xi) Pancreatic cancer; (xii) Kidney cancer; 
(xiii) Urinary bladder cancer; (xiv) Salivary gland cancer; 
(xv) Multiple myeloma; (xvi) Posterior subcapsular cataracts; 
(xvii) Non- malignant thyroid nodular disease; (xviii) 
Ovarian cancer; (xix) Parathyroid adenoma; (xx) Tumors of the 
brain and central nervous system; (xxi) Cancer of the rectum; 
(xxii) Lymphomas other than Hodgkin's disease; (xxiii) 
Prostate cancer and (xxiv) Any other cancer.  38 C.F.R. 
§ 3.311(b)(2).

38 C.F.R. § 3.311 also provides instruction on the 
development of claims based on exposure to ionizing 
radiation, and does not refer to any other types of radiation 
exposure.  Section 3.311(a) calls for the development of a 
dose assessment where it is established that a radiogenic 
disease first became manifest after service, where it was not 
manifest to a compensable degree within any applicable 
presumption period specified in either § 3.307 or § 3.309, 
and where it is contended that the disease is a result of 
ionizing radiation in service.

At the outset, the record reflects that the veteran served in 
Nagasaki during the American occupation of Japan between 
September and December 1945.  As such, the veteran is 
considered to have participated in a "radiation-risk 
activity", and therefore is considered a "radiation-
exposed" veteran.  

Neither skin cancer nor prostate cancer are listed under 
38 C.F.R. § 3.309(d)(2), as being presumed due to radiation 
exposure in radiation-exposed veterans.  Thus, service 
connection on a presumptive basis pursuant to 38 C.F.R. 
§ 3.309 is not warranted for either skin cancer or prostate 
cancer.

Although skin cancer and prostate cancer are not listed as 
presumptive diseases under 38 C.F.R. § 3.309, they are 
considered "radiogenic diseases" under 38 C.F.R. § 3.311.  
Because skin cancer and prostate cancer are both listed as 
"radiogenic diseases" under 38 C.F.R. § 3.311, and because 
the veteran is asserting that his exposure to ionizing 
radiation in Nagasaki, Japan resulted in these cancers, 
consideration of the provisions of 38 C.F.R. § 3.311 is 
appropriate in this case.  

As directed under 38 C.F.R. § 3.311, the RO appropriately 
requested reconstructed dose estimates of the veteran's 
radiation exposure and submitted the information to the 
Director of Compensation and Pension (C&P), who obtained an 
expert medical opinion from VA's Under Secretary for Health.  
This process was repeated several times during the course of 
the appeal, to ensure that the most up-to-date information 
regarding worst case doses was provided to the Under 
Secretary for Health.

The first reconstructed dose estimate was obtained in 
September 1995 from the Defense Nuclear Agency (now the 
Defense Threat Reduction Agency (DTRA)), and noted the 
following:

A scientific dose reconstruction . . . 
has determined . . . the maximum possible 
radiation dose that might have been 
received by any individual who was at 
either Hiroshima or Nagasaki for the full 
duration of the American occupation 
(September 1945 to June 1946 for 
Nagasaki; and September 1945 to June 1946 
for Hiroshima).  Using all possible 
"worst case" assumption, the maximum 
possible dose any individual serviceman 
might have received from external 
radiation, inhalation, and ingestion is 
less than one rem.  This does not mean 
that any individual approached that level 
of exposure.  In fact, it is probable 
that the great majority of servicemen 
assigned to the Hiroshima and Nagasaki 
occupation forces received no radiation 
exposure whatsoever, and that the highest 
dose received by anyone was a few tens of 
millirem.

In May 1996, the Director of C&P referred the case to the VA 
Under Secretary for Health for an opinion as to the 
likelihood of a relationship between the veteran's skin 
cancer and prostate cancer and radiation exposure in service.  
The request referenced the September 1995 dose assessment.

In June 1996, the Chief, Public Health and Environmental 
Hazards Office reported that ionizing radiation-related skin 
cancers were usually attributed at high doses, several 
hundred rads, though some appeared in margins of irradiated 
areas receiving 9 to 12 rads.  It was further reported that 
the prostate appeared to have a relatively low sensitivity to 
radiation, though not clearly established.  The reviewing 
physician opined that in light of the above it was unlikely 
that the veteran's skin cancer or prostate cancer could be 
attributed to exposure to ionizing radiation in service.  In 
June 1996, the Acting Director of C&P, after review of the 
opinion, concluded that there was no reasonable possibility 
that the claimed disabilities were the result of such 
exposure.

The veteran maintains that the area of radioactive 
contamination over the city of Nagasaki was considerably 
larger than that contemplated by the 1980 Defense Nuclear 
Agency radiation study.  Additionally, the veteran asserts 
that he spent a significant amount of time at the bomb blast 
area during his service in Nagasaki.  In support of his 
claim, the veteran submitted a list of diseases for which 
Japanese survivors of the Hiroshima/Nagasaki bombings were 
compensated.  The list included skin cancer.  In addition to 
that report, the veteran submitted numerous reports and 
publications regarding exposure to various radiation doses 
and their effects.  None of the materials directly relate to 
the veteran's own exposure.  Those documents include 
statements by Rosalie Bertell, Ph.D., of the International 
Institute of Concern for Public Health, in which she opined 
that radiation dose reconstruction does not accurately 
estimate the real life dose of ionizing radiation received by 
a veteran during a radiation risk activity, and that dose 
reconstruction does nothing to prove or disprove that a 
veteran's cancer is related to nuclear radiation exposure.  A 
paper by S. Kondo, however, of the Atomic Energy Research 
Institute at Kinki University, includes a discussion of the 
apparent beneficial effects of low doses of atomic bomb 
radiation with regard to induction of cancer.  The author 
notes that the death rates from leukemia and all other 
cancers was lower among survivors of the atomic bombs dropped 
at Hiroshima and Nagasaki when the dose exposure was between 
1 and 9 rads than for unexposed people, which he felt 
indicated that radiation at those doses was not harmful or 
that low doses of gamma rays apparently reduce cancer 
incidence.

The veteran also submitted two private opinions from his 
doctors who opined that the prostate was part of the urinary 
tract.  

In a June 2002 memorandum, the Director of C&P informed the 
RO that additional development with the Defense Threat 
Reduction Agency (DTRA, formerly Defense Nuclear Agency) was 
required, given the numerous reports, papers, and treatises 
submitted by the veteran and his attorney supporting his 
assertion that the amount of radiation exposure for those in 
Nagasaki during the occupation period were higher than 
originally thought.  

In response, DTRA indicated that despite the cited materials, 
for American occupation forces in Nagasaki, the worst case 
dose of less than one rem was still appropriate.  In light of 
these findings, the Director of C&P again requested an 
opinion from the Under Secretary for Health.  

An August 2003 opinion from Dr. Susan Mather, the Chief 
Public Health and Environmental Hazards Officer, to the 
Director of C&P noted that the veteran's attorney provided 
his own alternate dose estimate of 41.25 rem; however, Dr. 
Mather also noted that the veteran's attorney did not appear 
to qualify as a "credible source" as defined by VA 
regulations.  Dr. Mather also noted that the DTRA reviewed 
material submitted by the veteran's attorney, and essentially 
reaffirmed that:

[T]he previously reported dose for [the 
veteran] of "less than 1 rem" is a 
high-sided and bounding representation of 
both his true external gamma dose and his 
internal organ doses.  Because the 
activities described by [the veteran] 
appear to be limited to excursions to the 
area around the Nagasaki ground zero, his 
skin dose is also less than 1 rem.

Dr. Mather also discussed a May 2003 report from the National 
Research Council (NRC) entitled "A Review of the Dose 
Reconstruction Program of the Defense Threat Reduction 
Agency," which raised questions about the accuracy of some 
of the radiation dose reconstructions reported by DTRA, 
especially that some upper bound doses may have been 
underestimated.  The NRC committee, however, concurred with 
the DRTA "that the dose to even the most exposed of the 
occupation troops in Japan from both internal and external 
exposure was probably well below 1 rem."  As such, DTRA did 
not plan to recalculate dose for those veterans unless the 
exposure scenario upon which the original radiation dose was 
provided had changed.  It was concluded that, based on the 
NRC report, 1 rem appeared to be the most probable radiation 
does currently available and was used for the medical 
opinion.

Dr. Mather then took the relatively low dose of ionizing 
radiation to which the veteran was exposed, and applied it to 
the relative sensitivity of the involved tissue to induction, 
by ionizing radiation, of the specific pathology; in this 
case skin/basal cell carcinoma and prostate/prostate cancer.  
Dr. Mather then reviewed the veteran's gender (male), 
pertinent family history (negative), age at time of exposure 
(18), time lapse between exposure and onset of disease (40 
yrs. Skin/45 yrs. Prostate), and the extent to which exposure 
to radiation or other carcinogens outside of service may have 
contributed to the development of disease (no relevant 
exposure identified).  Applying all of the information above 
to sound medical principles, and taking into account the 
information provided by DTRA regarding does estimates, Dr. 
Mather opined that it was unlikely that the veteran's basal 
cell carcinoma of the skin or prostate cancer could be 
attributed to exposure to ionizing radiation in service.  

As a result of the above medical opinion, and following a 
review of the evidence in its entirety, the Director of C&P 
opined in August 2003 that there was no reasonable 
possibility that the veteran's basal cell carcinoma of the 
skin or prostate cancer resulted from radiation exposure in 
service.  

In response, the veteran's attorney once again submitted a 
lengthy and detailed statement in support of the veteran's 
claim.  He reiterated, among other things, his 
dissatisfaction with the calibration standards used to 
determine radiation dose exposure for Nagasaki veterans, 
essentially asserting that the dose estimates were not 
accurate.  

In December 2003, the RO once again requested a revised 
radiation dose estimate for the veteran, as a result of the 
May 8, 2003, report by the NRC.  DTRA acquired information 
from the veteran regarding his exposure.  This "scenario" 
provided a description of the participation activities based 
on available military records and the veteran's recollections 
and statements, including the assumptions about his 
participation activities and environment in which he received 
a radiation dose.  DTRA responded in October 2006 with the 
following total external gamma and skin doses, based on the 
veteran's participation as a member of the American 
occupation forces in Japan following World War II, while 
serving with "B" Company, 2nd Engineer Battalion in Nagasaki 
from September 23 to December 8, 1945:

-	Total external gamma dose:  0.23 rem
-	Upper bound total external gamma dose:  
0.69 rem

-	Total skin dose (neck) beta plus 
gamma:  1.7 rem*
-	Upper bound total skin dose (neck) beta plus 
gamma:  5.1 rem

-	Total skin dose (chest) beta plus gamma:  1.8 
rem*
-	Upper bound total skin dose (chest) beta plus 
gamma:  5.4 rem

*  Includes the contribution from the external gamma dose 
component.
The report also noted that none of the troops participating 
in the occupation of Japan received a dose from neutron 
radiation.

In November 2006, the information was submitted to the 
Director of C&P, who, in December 2006, once again requested 
the Under Secretary for Health to review DTRA's findings and 
provide an opinion as to the likelihood that the veteran's 
cancer(s) were related to ionizing radiation exposure during 
service.  

In a December 2006 memorandum from Dr. Deyton, Chief Public 
Health and Environmental Hazards Officer, the veteran's total 
and external gamma and skin doses (as noted above) were 
reviewed, and the following was noted:

Skin cancer usually has been attributed 
to ionizing radiation at high doses, 
e.g., several hundred rads.  Excess 
numbers of basal cell cancers also have 
been reported in skin which received 
estimated doses of 9-12 rads in margins 
of irradiated areas. (Health Effects of 
Exposure to Low Levels of Ionizing 
Radiation (BEIR V), 1990, pages 325 to 
327).  An increased risk for basal cell 
but not squamous cell skin cancers has 
been seen in atomic bomb survivors (Ron 
et al., Skin tumor risk among atomic-bomb 
survivors in Japan, Cancer Causes and 
Control Volume 9, 1998, page 395).

The interactive Radioepidemiological 
Program (IREP) of the National Institute 
for Occupational Safety and Health 
(NIOSH) . . . was utilized to estimate 
the likelihood that exposure to ionizing 
radiation was responsible for the 
veteran's skin cancer.  The skin dose to 
the chest was used as the dose to the 
forehead.  The computer software 
calculated a 99th percentile value for 
the probability of causation for the skin 
cancer of 47.74% (see attachment).

Because the initial probability of 
causation value was equal to OR greater 
than 45%, 30 additional IREP computer 
runs were performed in accordance with 
NIOSH IREP guidance.  The calculated 99th 
percentile values for the probability of 
causation for these additional runs also 
were less than 50 percent.  

In light of the above, Dr. Deyton opined that it was unlikely 
that the veteran's skin cancer could be attributed to 
exposure to ionizing radiation in service.  

Based on the above opinion, and a review of the evidence in 
its entirety, the Director of C&P, in turn, opined in 
December 2006 that there was no reasonable possibility that 
the veteran's skin cancer could be attributed to exposure to 
ionizing radiation in service.  

With regard to the veteran's prostate cancer, DTRA, in 
January 2007 provided the following dose estimate (in 
addition to the doses listed above with regard to the skin):

-	Internal committed dose to the prostate 
(alpha):  0 rem
-	Internal committed dose to the prostate (beta 
+ gamma):  1.5 rem

*  Includes the contribution from the external gamma dose 
component.
The report also noted that none of the troops participating 
in the occupation of Japan received a dose from neutron 
radiation.

In February 2007, the Director of C&P once again requested an 
opinion from the Under Secretary of Health, with regard to 
the veteran's prostate cancer.  

In a February 2007 memorandum to the Director of C&P, Dr. 
Deyton, the Chief Public Health and Environmental Hazards 
Officer noted the following:

The sensitivity of the prostate to 
radiation carcinogenesis appears to be 
relatively low and not clearly 
established (Health Effects of Exposure 
to Low Levels of Ionizing Radiation (BEIR 
V), 1990, pages 316-318; Mettler and 
Upton, Medical Effects of Ionizing 
Radiation, 2nd edition, 1995, page 168).

The Interactive Radioepidemiological 
Program (IREP) of the National Institute 
of Occupational Safety and Health 
(NIOSH)...was utilized to estimate the 
likelihood that exposure to ionizing 
radiation was responsible for the 
prostate cancer.  In accordance with 
guidance on using the NIOSH IREP, the 
cancer model for all male genitalia was 
utilized.  The computer software 
calculated a 99-percentile value for the 
probability of causation of 2.61%.

In light of the above, Dr. Deyton opined that it was unlikely 
that the veteran's prostate cancer could be attributed to 
exposure to ionizing radiation in service.  

In March 2007, as a result of the above opinion and following 
review of the evidence in its entirety, the Director of C&P 
opined that there was no reasonable possibility that the 
veteran's prostate cancer could be attributed to exposure to 
ionizing radiation in service.  

The March 2007 memorandum also noted that DTRA's January 2007 
letter provided skin doses of the skin of the neck and chest, 
in addition to the revised prostate dose; however, the 
revised skin dose to the right forehead (the site of the 
basal cell carcinoma) was lacking.  As such, DTRA was once 
again requested to provide a radiation dose assessment to 
include a revised skin dose of the skin of the right forehead 
in March 2007.  

In a May 2007 response, DTRA noted the following total 
external gamma and skin doses:

-	Total external gamma dose:  0.23 rem
-	Upper bound total external gamma dose:  
0.69 rem

-	Total skin dose (forehead) beta plus 
gamma:  1.7 rem*
-	Upper bound total skin dose (forehead) 
beta plus gamma:  5.1 rem

*Includes the contribution from the external gamma dose 
component.

In June 2007, the claims file was forwarded to C&P for 
review; and according the a July 2007 memorandum from the 
Director of C&P, the Chief Public Health and Environmental 
Hazards Officer provided an opinion on July 12, 2007, 
indicating that it was unlikely that the veteran's basal cell 
skin cancer could be attributed to exposure to ionizing 
radiation during service.  In response to that opinion, and 
following a review of the evidence in its entirety, the 
Director of C&P opined that there was no reasonable 
possibility that the veteran's skin cancer was the result of 
such exposure.  

In sum, the RO has completed all development required to 
adjudicate the appellant's claim under 38 C.F.R. § 3.311(b) 
numerous times since the initial dose assessment of 1995.  In 
doing so, the RO has recognized that various changes over the 
years which have provided for higher worst case scenarios 
than previously considered.  Despite such updates, and 
additional reconstructed dose estimates, the development has 
demonstrated that it is unlikely that the veteran's exposure 
to ionizing radiation during service resulted in his prostate 
cancer or skin cancer.

All opinions of record, both from the Director of C&P and 
from the Under Secretary for Health, have consistently shown 
that there is no reasonable possibility that the veteran's 
prostate cancer or skin cancer resulted from his exposure to 
radiation during service.  As noted above, in light of a May 
2003 report by the National Research Council of the National 
Academies casting doubt on the reliability of the Defense 
Nuclear Agency's dose reconstructions, VA requested a new 
reconstructed dose estimate that utilized the revised 
methodologies adopted by the Defense Threat Reduction Agency 
in response to the May 2003 report.  Despite these findings, 
and the updated dose estimates, the outcome has not changed 
in this case.  

The opinions from the Under Secretary for Health in December 
2003, December 2006 and early to mid 2007 constitute highly 
probative evidence against the appellant's claim.  Those 
opinions are based on a revised scientific dose estimate 
provided by the Defense Threat Reduction Agency, as well as a 
review of the entire remaining evidence of record.

The veteran argues that the opinions of record, and the 
evidence on which those opinions were based, do not form a 
coherent body of decision and fact sufficient for the veteran 
to ascertain the technical data and decision making process 
involved in the denial of his claim.  More specifically, for 
example, the veteran argues that the decision documents do 
not describe the algorithms and mathematical assumptions on 
which the computer determination regarding prostate cancer 
was based.  Additionally, the veteran essentially asserts 
that the above opinions did not adequately address the 
specific details regarding the nature of the data relied 
upon.  Thus, the veteran argues he is without a basis on 
which to rebut VA's opinion.  Moreover, the veteran appears 
to argue that VA's standard of review for claims based on 
exposure to ionizing radiation is flawed.  

Although sympathetic to the appellant, the Board nonetheless 
finds that the development undertaken in this case provides 
an adequate basis on which to make a determination in this 
case.  Despite the veteran's assertions, the Board can find 
no defect in the steps taken by the RO to ensure that all 
required development was properly undertaken in this case.  
The Board relies upon opinions from qualified professionals, 
based on data obtained from DTRA.  To provide a description 
of algorithms and mathematical assumptions, etc., as 
requested, is beyond the scope of the Board's authority.  The 
veteran is certainly free to request such information from 
DTRA directly.

As noted above, the development required by regulation in 
this case has been adequately completed.  In sum, for 
radiation exposed veterans with cancer, 38 C.F.R. § 3.311 
requires VA to obtain a dose estimate from DTRA, and refer 
the results to the Director of C&P, who then makes a 
determination as to whether a medical opinion is requested 
from the Under Secretary for Health.  In this case, with each 
new letter from DTRA, the Director of C&P requested an 
additional opinion from the Under Secretary for Health 
regarding the likelihood that the veteran ionizing radiation 
exposure resulted in his cancers.  Moreover, in each case, 
the opinion was the same; it was unlikely that the veteran's 
prostate cancer or skin cancer was the result of ionizing 
radiation exposure during service.  Despite the veteran's 
assertions that crucial information regarding the nature of 
the data used to determine the radiation doses is lacking in 
this case, there is no indication that the policies and 
procedures, and/or regulations governing cases of this nature 
were not properly followed.  

There is no opinion to the contrary, other than the veteran's 
own opinion that his development of skin cancer and prostate 
cancer are related to exposure to radiation during his 
military service.  It is evident that the veteran is 
absolutely convinced that his cancers are the result of 
radiation exposure in Nagasaki, Japan during World War II; 
however, the record does not demonstrate that the veteran is 
medically qualified to make such a determination.  Although 
the veteran is competent to testify as to his in-service 
experiences and symptoms, where the determinative issue 
involves a question of medical diagnosis or causation, only 
individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The evidence does not 
reflect that the veteran currently possesses a recognized 
degree of medical knowledge that would render his opinions on 
medical diagnoses or causation competent.   See Washington v. 
Nicholson, 19 Vet App 362 (2005), citing Layno v. Brown, 6 
Vet. App. 465, 469-71 (1994) (holding that lay testimony is 
competent if it is limited to matters that the witness has 
actually observed and is within the realm of the witness' 
personal knowledge).  In this case, the veteran is not 
competent to provide an opinion as to whether his cancers, 
which developed years after service, resulted from radiation 
exposure during service.  

Similarly, the Board may not base a decision on its own 
unsubstantiated medical conclusions but, rather, may reach a 
medical conclusion only on the basis of independent medical 
evidence in the record.  Hensley v. Brown, 5 Vet. App. 155 
(1993).  Neither the Board nor the veteran is competent to 
supplement the record with unsubstantiated medical 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  Conversely, health professionals are experts and are 
presumed to know the requirements applicable to their 
practice and to have taken them into account in providing a 
diagnosis.  Cohen v. Brown, 10 Vet. App. 128 (1997).

In this case, the health experts of record unequivocally 
opined that there is no reasonable possibility that the 
veteran's exposure to radiation during service resulted in 
either his prostate cancer or skin cancer.  The veteran's 
opinion to the contrary is certainly recognized; however, 
without the medical expertise required to determine 
causation, the veteran's opinion regarding the cause of his 
cancers carries little probative value.  

In conclusion, there is no evidence of record showing that 
the veteran developed skin cancer or prostate cancer during 
service or for many years following discharge from service; 
and, the competent medical evidence of record does not show 
that it is at least as likely as not (a 50 percent or higher 
likelihood) that the veteran's cancers were caused by the in-
service radiation exposure.  In light of the foregoing, the 
preponderance of the evidence is against the claim of service 
connection for skin cancer and prostate cancer; there is no 
doubt to be resolved; and service connection for skin cancer 
and prostate cancer is not warranted.  38 U.S.C.A. § 5107(b), 
38 C.F.R. § 4.3.  



ORDER

Service connection for skin cancer is denied.

Service connection for prostate cancer is denied.  



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


